Citation Nr: 0619087	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for right inguinal 
hernia, currently evaluated as ten percent disabling.

2.  Entitlement to service connection for pes planus (flat 
feet)

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty from September 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the North 
Little Rock, Arkansas  Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's right inguinal hernia is readily reducible 
and well supported by a truss.

2.  Hearing loss was not incurred in or aggravated by any 
incident of active military service.

3.  Tinnitus was not incurred in or aggravated by any 
incident of active military service.

4.  Pes planus was not incurred in, or aggravated by, any 
incident of active military service.  

CONCLUSIONS OF LAW

1.  The criteria for a rating of greater than 10 percent for 
a right inguinal hernia have not been met. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2 4.7, 4.114, Diagnostic Code 7338 
(2005).

2.  The criteria for the establishment of service connection 
for hearing loss are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2005).

3.  The criteria for the establishment of service connection 
for tinnitus are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2005).

4.  The criteria for the establishment of service connection 
for pes planus are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the veteran, a substantially 
complete application was received in March 2003.  The record 
reflects that following receipt of the veteran's application 
for VA benefits, the veteran was advised in accordance with 
the above-provisions of law by letters dated in April and May 
2003.  The veteran did not respond to these advisements. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Although the RO did not 
advise the claimant of such information, because the claim of 
service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  

In May 2003, the veteran was afforded a VA examination to 
ascertain the severity of his hernia disorder.  With regard 
to the other disorders at issue, there is no duty on the part 
of VA to provide a medical examination, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service.        

Thus, as to pes planus, hearing loss and tinnitus, there is 
no competent evidence that "the disability or symptoms may 
be associated with the claimant's active military
 . . . service."  38 U.S.C.A § 5103A(d); cf. Charles  v. 
Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the veteran's disability and his active service, but 
there was not of record, as relied upon in part by the Board 
in denying his claim, competent medical evidence addressing 
whether there is a nexus between his tinnitus and his active 
service, VA was to provide the claimant with a medical 
"nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the veteran has pointed to no other evidence which 
has not been obtained, the Board finds that the record is 
ready for appellate review.  


The Merits of the Claims

Evaluation of Right Inguinal Hernia

The veteran argues that his service connected right inguinal 
hernia is more disabling than is contemplated by the 
currently-assigned rating.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

The veteran's residuals of a right inguinal hernia have been 
rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 of the Rating Schedule. Under 
this Code, a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion. A 10 percent rating is warranted where the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt. A 30 percent evaluation 
is warranted for a small hernia which is postoperative and 
recurrent, or unoperated irremediable, and not well supported 
by a truss, or not readily reducible. Note: Add 10 percent 
for bilateral involvement, providing the second hernia is 
compensable. See 38 C.F.R. § 4.114, Code 7338.

In a May 2003 VA medical examination report, the veteran was 
noted to be wearing a truss.  A right-sided hernia was noted 
to bulge, but it was not very large; was easily identified 
and easily reduced.  During a January 2004 RO hearing, the 
veteran reported that he had pain, which was not unbearable.  
He also stated that the hernia had not enlarged.

The severity of the right inguinal hernia does not 
approximate findings requisite for the assignment of a 30 
percent rating.  There is no evidence, or suggestion by the 
veteran, to indicate that it is unoperated irremediable, not 
well supported by a truss, or not readily reducible.  

Because the preponderance of the evidence is therefore 
against the claim, the appeal as to an increased rating is 
denied.


Service Connection for Hearing Loss and Tinnitus

The veteran contends that he sustained both hearing loss and 
tinnitus as a result of active military service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); see  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose 
v. West, 11 Vet. App. 169, 171 (1998).  

The veteran's service medical records are devoid of any 
mention of any auditory abnormality.  In particular, his 
December 1945 pre-separation physical examination indicates 
that upon hearing testing, auditory findings were normal.  

The record contains VA medical examinations dated in July 
1975 and in June 1976, which both reflect the veteran 
reported having had a history of ringing in the ears.  
However, there is no competent medical evidence suggestive 
that the history of tinnitus was linked in any way to the 
veteran's military service, which ended approximately 30 
years previously.  As to hearing loss, the July 1975 VA 
examination specifically found that there was no hearing loss 
detected.  

Given these findings, the preponderance of the evidence is 
against the claims of service connection for tinnitus and 
hearing loss.  Although the veteran has been advised to 
provide evidence indicating that he has the disorders in 
question, and of a linkage between the disorders and military 
service, the record fails to suggest these critical 
components of a successful claim of service connection have 
been met, and the claims are therefore denied.  

Service Connection for Pes Planus

The veteran also seeks service connection for pes planus.  
His service medical records include a pre-induction 
examination report, which indicates that he was noted to have 
"flat feet.  Not disqualifying."  His service medical 
records indicate no further mention of pes planus, by 
notation, complaint or treatment.  In his December 1945 pre-
separation physical examination, he was noted again to have 
pes planus, which was then asymptomatic.

Post-service, the veteran's June 1976 VA medical examination 
is devoid of any mention of a foot disability.  It noted that 
apart from degenerative joint disease, the veteran moved very 
easily and freely.  There are no references to any 
musculoskeletal disorder in a July 1975 VA medical 
examination report.  

The competent medical evidence thus indicates that while the 
veteran had pes planus upon his entry onto active Naval 
service, there is no evidence of a worsening of his disorder 
as a result of any incident of service.

The law provides that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2004).  

The competent medical evidence is devoid of any indication 
that the veteran's pes planus worsened in military service, 
and the claim is therefore denied.

Conclusion

The record clearly indicates that the veteran valuable 
service to the nation.  While the Board therefore expresses 
its appreciation for his service, VA is bound by the 
applicable law as discussed above and must regretfully deny 
the claims.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).




ORDER

An increased rating for a right inguinal hernia is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for pes planus is denied.




____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


